       Case 1:13-cr-00872-RA Document 36
                                      35 Filed 02/05/21
                                               02/04/21 Page 1 of 1




                                                                    February 4, 2021


BY ECF
                                                                         Application granted. The
The Honorable Ronnie Abrams                                              hearing is adjourned to February
United States District Judge                                             19, 2021 at 11:00 a.m.
Southern District of New York
500 Pearl Street
New York, New York 10007                                                 SO ORDERED.

                                                                    ________________________
       Re:     United States v. Giuseppe Valentino, 13 Cr. 872 (RA) Ronnie Abrams, U.S.D.J.
                                                                    February 5, 2021
Dear Judge Abrams:

        I write on behalf of our client, Giuseppe Valentino, to request a fourth
adjournment of the violation of supervised release hearing in this case, which is
scheduled for tomorrow, February 5, 2021, at 10:00 a.m., because Mr. Valentino is
unable to prepare for and attend court due to illness. Specifically, after testing positive
for and continuing to suffer symptoms of Covid-19, Mr. Valentino was admitted to the
hospital; he was discharged earlier this week and, as a result, the undersigned was not
able to confer with Mr. Valentino in preparation for tomorrow’s hearing. Accordingly,
we request a two-week adjournment of the hearing date. The government consents to the
requested adjournment.


                                                     Sincerely,

                                                     /s/
                                                     Michael Tremonte




cc:    All counsel (via ECF)
